DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants Pro Se / Power of Attorney
In the Application Data Sheet of 02/12/2021, Applicant has provided a Customer Number in the “Representative Information” section.  Note that this is for “all practitioners having a power of attorney in the application”.  However, no Power of Attorney form (e.g., Form PTO/AIA /82A) has been filed in the instant application (see 37 CFR § 1.32).  If Applicant is being represented by an attorney, it is recommended that a properly-signed Power of Attorney form be filed.  
In case Applicant is acting Pro Se, the following is additionally noted.  An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure (see the numerous issues raised under 35 U.S.C. §112(b) below). While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The USPTO also offers a Pro Se Assistance Program, which may be reached, toll free, at 1-866-767-3848. Additional information may be found at the following internet address:
http://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 3-13, 31) in the reply filed on 08/11/2022 is acknowledged.  The traversal, if it can be called such, is on the ground(s) that “It is submitted that Group I, II and III as set out by the Examiner can be examined together without placing undue burden on the Examiner” (see first page of Remarks of 08/11/2022).  However, this is not found persuasive because there would be an undue search and/or examination burden for the separate inventions of Groups I, II, and III set forth in the Restriction of 06/23/2022, since at least reasons (a), (b), (c), and (d) of the following apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Thus, Applicant’s argument is not found to be persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/11/2022.
Claims 1, 3-13 and 31 are currently under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, the references listed in at least paragraphs [0007], [0009], [0011], [0014], [0017], [0018], etc. of the Specification filed 02/12/2021, should be listed on a separately-submitted IDS form.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The terms “integrated,” “synergistic,” and “amplified” are unclear.  It is recommended that the title be descriptive of the structure of the invention rather than the function sought to be achieved.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 3-4, the phrase “a plurality of vertically stacked wind amplification modules, including at least one toroidal shaped module” would be more clearly written as: —a plurality of vertically stacked wind amplification modules, including at least one toroidal shaped wind amplification module—.
Regarding claim 1, line 8, the phrase “the plurality of […] module” should be: —the plurality of […] modules— (i.e., plural).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-13, 31, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, lines 6-8, the limitation “at least one fairing positioned in the middle and front of the plurality of vertical axis wind turbine assemblies to bisect a wind stream to allow the wind stream to flow across the sides of at least one of the plurality of vertically stacked wind amplification module” is vague and indefinite.
First, the limitations “the middle and front,” “the sides” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “the middle and front of the plurality of vertical axis wind turbine assemblies” fails to make clear whether reference is being made to both a “middle” and a “front”—i.e., to two separate things—or whether the term “the middle and front of the plurality […]” is intended to refer to a single feature which is given the collective term “middle and front”.
Regarding claim 1, lines 9-10, the limitation “at least one of the plurality of vertical axis wind turbine rotor assemblies, vanes, and fairing is located in a cavity” is vague and indefinite.
First, the limitation “the plurality of vertical axis wind turbine rotor assemblies, vanes, and fairing” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, and relatedly, the limitation is not grammatically correct; the claim fails to make clear whether reference is being made to all of the “assemblies,” and the “vanes,” and the “fairing” together, as an assembly, or whether they should be identified separately.
Regarding claim 3, the limitation “the plurality of adjustable wind vanes are positioned behind the plurality of vertical axis wind turbine assemblies” (emphasis added) is vague and indefinite.  
First, the term “behind” is a relative term which renders the claim indefinite.  The claim fails to make clear relative to what other element(s) or feature(s) the “plurality of adjustable wind vanes” may be “positioned behind the plurality of vertical axis wind turbine assemblies”.
Second, it appears to contradict the limitation of claim 1, requiring “the plurality of adjustable wind vanes are positioned between the plurality of vertical axis wind turbine assemblies” (emphasis added).  Which is it—“between” or “behind”?  If both, further clarification should be provided.
Regarding claim 4, the limitations “the spinning trajectory,” “the plurality of vertical axis wind turbine rotor assemblies” (emphasis added) are recited.  
Firstly, there is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  
Secondly, the claim fails to make clear what a “spinning trajectory” may comprise.
Thirdly, the claim fails to make clear whether the “the plurality of vertical axis wind turbine rotor assemblies” is the same as, or separate from, the “plurality of vertical axis wind turbine assemblies” or if additional one or more “rotor assemblies” were intended to be additionally claimed.
Regarding claim 5, the limitation “the plurality of vertical axis wind turbine rotor assemblies” (emphasis added, multiple recitations) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 5, the limitations “a continuously variable transmission coupled to the at least one of the plurality of vertical axis wind turbine rotor assemblies” and “a sensor coupled to at least one of the plurality of vertical axis wind turbine rotor assemblies” (emphasis added) are vague and indefinite.  Notably, the claim fails to make clear whether the newly-introduced “at least one […]” is the same as, or separate and distinct from the previously-recited “the at least one […]”.
Regarding claim 6, the limitation “further comprising a wind vane positioned along a vertical center axis inside a rotational trajectory of rotors of one or more of the vertical axis wind turbine assemblies” is vague and indefinite.
First, the claim fails to make clear to what element(s) the “vertical center axis” may belong.
Second, the claim fails to make clear what feature(s) may be “inside a rotational trajectory”—e.g., the “wind vane” or the “vertical center axis”.
Third, the claim fails to make clear what a “rotational trajectory” may comprise, and how a plurality of “rotors” may have a single “rotational trajectory” as the claim appears to set forth.
Regarding claim 7, the limitation “the plurality of vertical axis wind turbine rotor assemblies” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 7, the limitation “the one or more rotor blades each has an edge substantially conforming to a curvilinear contour of the cavity” is vague and indefinite.
First, the phrase “the one or more rotor blades each has an edge” is grammatically incorrect and is, additionally, unclear.  Notably, the term “each” would appear to signify that there are more than one “rotor blade” elements, but the claim only explicitly requires “one or more”—so can there be only “one” or are “more” required?
Second, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the phrase “conforming to a curvilinear contour of the cavity” not idiomatic and is, consequently, vague and indefinite.  Notably, the claim fails to make clear what “conforming to a curvilinear contour” is intended to describe.
Regarding claim 8, the limitation “a tower comprised of a stacked set of wind amplification modules” is vague and indefinite.  The claim fails to make clear whether the newly-recited “a stacked set of wind amplification modules” is the same as, or separate and distinct from, the previously-recited “a plurality of vertically stacked wind amplification modules” set forth in claim 1.
Regarding claim 8, the limitation “stationary carousel tracks outside of each of the plurality of amplification modules securely fixed to a top and a bottom of the wind amplification module” (emphasis added) is vague and indefinite.
First, the claim fails to make clear what “stationary carousel tracks” may comprise and what purpose(s) such “tracks” may serve, including, for example, what element(s) may be, e.g., carried by the “tracks”.
Second, the claim fails to make clear what element(s) may be “fixed to a top and a bottom […]”, and how they may be “fixed” to both a “top” and “bottom”.
Regarding claim 9, the limitation “a yawable frame assembly that connects together a set of the fairing, vertical axis wind turbine assemblies, and wind vanes per module level” (emphasis added) is vague and indefinite.
First, the features of “vertical axis wind turbine assemblies” and “wind vanes” are missing appropriate articles and thus fail to make clear whether reference to previously-introduced features are intended to be made or whether new features are being introduced.
Second, the claim fails to make clear what “a set of the fairing, vertical axis wind turbine assemblies, and wind vanes” is intended to refer to.  Are the features listed being grouped together in “a set”?  If so, such should be made clear.
Regarding claim 10, the limitation “one or more sets of rollers fixed to the yawable frame that connects together a top and a bottom of the fairing, vertical axis wind turbines assemblies, and wind vane assemblies, wherein the rollers are connected to both a top and a bottom of a stationary carousel track” (emphasis added) is vague and indefinite.
First, the limitation “the yawable frame” is recited.  There is insufficient antecedent basis for this limitation in the claims.
Second, the claim fails to make clear what element(s) serve(s) to “connect[] together a top and a bottom […]”.
Third, the claim fails to make clear what “the fairing, vertical axis wind turbines assemblies, and wind vane assemblies” may comprise.  See above for further discussion.
Regarding claim 11, the limitation “one or more sets of rollers fixed to a cluster of components including the vertical axis wind turbine assembly, the continuously variable transmission, and the generator assembly such that the cluster can be moved onto and off of the yawable frame assembly” is vague and indefinite.
First, the limitations “the vertical axis wind turbine assembly” (recited in the singular), “the continuously variable transmission,” and “the generator assembly” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, and consequently, the claim fails to make clear how the claimed features may be structurally associated with and/or connected to each other.
Regarding claim 12, the limitation “an actuator and a motor connected to each of the adjustable wind vanes” is vague and indefinite.  Notably, the terms “actuator” and “motor,” in context of the invention, appear to be synonymous.  The claim fails to make clear how these may be separate and distinct from one another, and how both the “actuator” and the “motor” may be “connected to each of the adjustable wind vanes” as claimed.  For the purpose of examination, the phrase “an actuator and a motor connected to each of the adjustable wind vanes” will be interpreted as: —a motor connected to each of the adjustable wind vanes—.
Regarding claim 13, the limitation “an actuator and motor connected to each of the wind vanes located along the center axis inside the trajectory of the vertical axis wind turbine rotors” is generally narrative and is, thus, vague and indefinite.
First, the limitation “the wind vanes” is recited in the plural (with the additional recitation of “each” indicating a plurality of “wind vanes”).  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, the claim fails to make clear whether reference was intended to be made to the single “wind vane” introduced in claim 6, or to the “plurality of adjustable wind vanes” recited in claim 1.
Second, the phrase “an actuator and motor connected to each of the wind vanes located along the center axis inside the trajectory of the vertical axis wind turbine rotors” fails to make clear what element(s) is/are “located along the center axis”.
Third, the phrase fails to make clear what is “inside the trajectory of the vertical axis wind turbine rotors,” as well as what the “trajectory of the vertical axis wind turbine rotors” may comprise.
Fourth, the terms “actuator” and “motor,” in context of the invention, appear to be synonymous.  The claim fails to make clear how these may be separate and distinct from one another, and how both the “actuator” and the “motor” may be “connected to each of the wind vanes” as claimed.  For the purpose of examination, the phrase “further comprising an actuator and motor connected to each of the wind vanes located along the center axis inside the trajectory of the vertical axis wind turbine rotors” will be interpreted as: —further comprising an actuator connected to each of the adjustable wind vanes—.
Regarding claim 31, the limitation “the at least one toroidal shaped module is round, ovoidal, or triangular from a perspective above a wind amplification module tower” is vague and indefinite.
First, the claim fails to make clear how a “toroidal shaped module” may be “round,” “ovoidal,” or “triangular” as it is explicitly defined as being “toroidal shaped”.  That is—if the “module” is “shaped” as a “toroid[],” how can it also be “round,” “ovoidal,” or “triangular”?
Second, the claim fails to make clear what “a wind amplification module tower” may comprise, as well as what “a perspective above” such “a wind amplification module tower” may comprise.
Regarding claims 3-13 and 31, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12, 13, 31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cory (US 2013/0236306 A1) in view of Ohlmann (US 2004/0141845 A1).
Regarding claim 1, as best understood, Cory discloses a wind power generating system (augmented wind power generation system 200), comprising: 
a plurality of vertical axis wind turbine assemblies (rotor assemblies 204 comprising vertical axis wind turbine [VAWT] rotors; see, e.g., Abstract, ¶¶ 34-37); 
a plurality of vertically stacked wind amplification modules (plurality of vertically stacked wind amplification modules 202; see, e.g., ¶ 35), including at least one toroidal shaped module (see, e.g., ¶ 35: modules 202 may be shaped to create a plurality of substantial semi-toroidal cavities around the tower); 
wherein at least one of the plurality of vertical axis wind turbine rotor assemblies (rotor assemblies 204) is located in a cavity (cavities/channels 210) formed by a curvilinear surface of one or more of the wind amplification modules (wind amplification modules 202; see, e.g., Fig. 2).
However, Cory appears to be silent regarding use of adjustable wind vanes and a fairing.
On the other hand, and as best understood, Ohlmann (Figure BBB) discloses a wind power generating system (vertical axis wind turbine [VAWT], see Fig. 1) comprising:
a plurality of vertical axis wind turbine assemblies (vertical axis rotors 11); 
a plurality of adjustable wind vanes (deflector flaps 18 which hinge at vertical hinges 17 and thus are adjustable in position); and 
at least one fairing (guide vane 16) positioned in the middle and front of the plurality of vertical axis wind turbine assemblies (vertical axis rotors 11) to bisect a wind stream (wind W is bisected by guide vane 16) to allow the wind stream to flow across the sides of at least one (here, of both vertical axis rotors 11) of the vertical axis wind turbine assemblies (see Fig. 1); 
wherein the plurality of adjustable wind vanes (rotatable deflector flaps 18) are positioned between the plurality of vertical axis wind turbine assemblies (vertical axis rotors 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cory with the use of adjustable vanes and a fairing, as taught by Ohlmann, for the purpose of facilitating safe operation at higher than rated wind speeds (see, e.g., ¶¶ 34-35).
Regarding claim 4, as best understood, the combination of Cory and Ohlmann further renders obvious that a generator (Cory: electrical generator 510) assembly located beneath, above, or within the spinning trajectory of rotors of each of the plurality of vertical axis wind turbine rotor assemblies (Cory: see, e.g., Fig. 5).
Regarding claim 5, as best understood, the combination of Cory and Ohlmann further renders obvious: 
a continuously variable transmission (Cory: continuous variable transmission [CVT] 506) coupled to the at least one of the plurality of vertical axis wind turbine rotor assemblies (see, e.g., Fig. 5); 
a sensor (Cory: sensor, no separate number given) coupled to at least one of the plurality of vertical axis wind turbine rotor assemblies (Cory: see, e.g., claims 5, 12, 21); and 
a controller (Cory: CVT controller 508), electrically coupled to the sensor and to the continuously variable transmission, wherein the generator assembly is mechanically coupled to the continuously variable transmission (Cory: see, e.g., ¶ 41, claims 5, 21).
Regarding claim 6, as best understood, the combination of Cory and Ohlmann further renders obvious a wind vane (Cory: e.g., tailfins 310, 310A, 310B; see, e.g., Fig. 3B, ¶ 51) positioned along a vertical center axis inside a rotational trajectory of rotors of one or more of the vertical axis wind turbine assemblies (see, e.g., ¶ 51).
Regarding claim 7, as best understood, the combination of Cory and Ohlmann further renders obvious one or more rotor blades (Cory: blades/multi-blade configuration 308; see, e.g., Figs. 3, 3A) within each of the plurality of vertical axis wind turbine rotor assemblies (Cory: rotor assemblies 204), wherein the one or more rotor blades each has an edge substantially conforming to a curvilinear contour of the cavity (Cory: see, e.g., ¶¶ 34, 38: blades of the VAWT rotors shaped to conform to the curvilinear shape or profile of the tower wall to access the fastest wind speeds near the tower).
Regarding claim 9, as best understood, the combination of Cory and Ohlmann further renders obvious a yawable frame assembly (Cory: yawable platform 702) that connects together a set of the vertical axis wind turbine assemblies (Cory: see, e.g., Fig. 7: rotor assemblies 204A and 204B may be mounted on a platform 702, which may be rotatably mounted to the central tower 704).
Regarding claim 12, as best understood, the combination of Cory and Ohlmann further renders obvious a motor (Ohlmann: servo gear motor) connected to each of the adjustable wind vanes on each of the plurality of modules (Ohlmann: see, e.g., ¶ 35).
Regarding claim 13, as best understood, the combination of Cory and Ohlmann further renders obvious an actuator (Ohlmann: servo gear motor) connected to each of the adjustable wind vanes (Ohlmann: rotatable deflector flaps 18; see, e.g., ¶ 35).
Regarding claim 31, as best understood, the combination of Cory and Ohlmann further renders obvious the at least one toroidal shaped module is round, ovoidal, or triangular from a perspective above a wind amplification module tower (Cory: see, e.g., Fig. 7: the toroidal shaped modules are round from a perspective above a wind amplification module tower 704).
Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cory (US 2013/0236306 A1) in view of Ohlmann (US 2004/0141845 A1) and further in view of Holter et al. (US 2003/0133782 A1)
Regarding claim 3, as best understood, the combination of Cory and Ohlmann renders obvious the invention as claimed but the references appear to be silent regarding the possibility that the plurality of adjustable wind vanes may be positioned behind the vertical axis wind turbines.
On the other hand, Holter et al. (Figures 1-3) discloses a wind power generating system (wind turbine apparatus 10) comprising a vertical axis wind turbine assembly (turbine wheel 40), a plurality of adjustable wind vanes (spring-loaded vertical fins 50a and 50b), at least one fairing (vertical damper panels 30) positioned in the middle and front of the vertical axis wind turbine assembly to intersect a wind stream (see, e.g., Figs. 1, 2: vertical damper panels 30 are centrally positioned in air inlet opening 22, in front of turbine wheel 40, and intersect incoming air stream) wherein, notably,
that the plurality of adjustable wind vanes (vertical fins 50a and 50b) are positioned behind (see, e.g., Figs. 1-3) the vertical axis wind turbine assembly (turbine wheel 40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cory with the use of adjustable wind vanes which are positioned behind the vertical axis wind turbine assembly, as taught by Holter et al., for the purpose of stabilizing the system during very high wind conditions (see, e.g., ¶ 39). 
Claims 8, 10, 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cory (US 2013/0236306 A1) in view of Ohlmann (US 2004/0141845 A1) and further in view of Lusk (US 6,629,815 B2).
Regarding claim 8, as best understood, the combination of Cory and Ohlmann further renders obvious a tower (Cory: tower, having tower surface 102; see Fig. 2) comprised of a stacked set of wind amplification modules (Cory: modules 202).
Regarding claims 8, 10, 11, however, Cory appears to be silent regarding explicit use of a support system for the turbine system components, including use of both stationary carousel tracks and one or more sets of rollers to connect to stationary carousel track(s).
It is first noted that claims 8, 10, and 11, as discussed above, fail to clearly and definitely set forth the metes and bounds of patent protection sought, including what may comprise the “stationary carousel tracks” and “sets of rollers” and how both of these may be structurally connected to, and operate with, the other features of the invention.  Note that neither of these features appears to be shown in the figures or adequately described in the specification.
However, for the purpose of expediting prosecution, the following is additionally noted.
On the other hand, Lusk (Figures 1-18) discloses a wind power generating system comprising a vertical axis wind turbine assembly (VAWT 10/12/15-19, etc.), a tower (e.g., tower formed by center shaft 60, see Figs. 1, 2, 5-10), and notably discloses:
stationary carousel tracks (e.g., rings 20, 90, 110, 120, toric rails 21 of rolling assembly 40); and
one or more sets of rollers (wheels 42) fixed to a frame (e.g., frame formed by legs 95 or radial arms 50) and/or a cluster of components (see, e.g., Fig. 5: components comprising blades 30, radial arms 50, center shaft 60).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cory with the explicit use of support mechanisms, including, e.g., stationary carousel tracks and one or more sets of rollers, as taught by Lusk, for the purpose of distributing the weight of the rotor blades to the periphery of the turbine, thereby allowing for a larger wind turbine having higher power generation capability (see, e.g., col. 3, ll. 6-20).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all disclose wind power generation systems and teach, either partially or substantially, the claimed invention and/or features thereof.
US 2,335,817 to Topalov
US 2003/0175109 A1 to Brock et al.
US 2006/0138782 A1 to Friesth

US 2009/0008939 A1 to Pare et al.
US 10,655,598 B2 to Lam et al.


Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 30, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832